Title: From John Adams to David Hosack, 23 May 1821
From: Adams, John
To: Hosack, David



Dear Sir
Montezillo May 23—1821

I have received the letter you did me the honour to write me on the 17th: of this month.
I am glad to see that your memoirs of Dr. Williamson are to be published in the transactions of your Historical Society. New York is exhibiting splended specimens of improvement in many things; in Literature & Science in general; in Agriculture, Manufactures, the fine Arts as well as the Mechanic Arts. They will, I hope soon produce an example of useful Advancement in the art of Law-giving, the most important the most splended essential of all; because all Arts and sciences all Interests are comprehended in it and depend upon it.
But Why should I wander? My letter to you sir of the 28th: January you are perfectly at liberty to publish in whole or in part as you please. I thank you for the copy of it; but I dare not let the most trifling letter go out of my hands without preserving a copy.
With great esteem I am Sir / Your obliged & most obedient Servant

John Adams